DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 8 and 13 are objected to because of the following informalities:  
Claim 8 recites the limitation: "wherein the inlet conduit has downstream end and" consider ––wherein the inlet conduit has a downstream end and––
The limitation in claim 13 of a "hand vacuum cleaner" lacks antecedent basis, but is clearly meant to refer to the "portable cleaning unit" and will be interpreted as such.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Brown et al. (US PGPub 2017/0196420, "Brown") in view of Tahara et al. (US 11039721, "Tahara").
Regarding claim 1, Brown teaches a reconfigurable surface cleaning apparatus (see Brown fig. 1) comprising: 
(a) a floor cleaning unit (base 102, see Brown fig. 1) comprising 
a surface cleaning head (154, see Brown fig. 1), 
an upper section (wand 150, see Brown fig. 1) and 
a floor cleaning unit air flow path extending from a surface cleaning head dirty air inlet (inlet 160) to a floor cleaning unit air outlet (upper end of wand 149, see Brown fig. 1 and paragraphs [0357]-[0358] and [0362]), 
the upper section being moveably mounted to the surface cleaning head between an upright storage position and an inclined floor cleaning position (wand 150 is movable, see Brown paragraph [0358]), 
the upper section comprising a rigid wand (wand 150, see Brown fig. 1), 
the floor cleaning unit air flow path including the rigid wand (wand is part of air flow path, see Brown fig. 1 and paragraphs [0357] - [0358] and [0362]), 
the rigid wand having an air outlet (upper end 149, see Brown fig. 1); and, 
(b) a hand vacuum cleaner (100) having 
a front end and a rear end (see Brown paragraph [0033]), 
the hand vacuum cleaner comprising 
an energy storage member (battery packs 174, see Brown fig. 5 and paragraph [0503]) and 
a hand vacuum cleaner air flow path extending from a hand vacuum cleaner dirty air inlet (146) provided at the front end to a hand vacuum cleaner air outlet (116) positioned rearward of the dirty air inlet (see Brown fig. 5),
the hand vacuum cleaner air flow path including 
an air treatment member (112, see Brown fig. 5 and paragraph [0352]) having 
a central axis extending between a front end of the air treatment member and a rear end of the air treatment member (cyclone axis 132, see Brown fig. 5 and paragraph [0352]), 
a suction motor (124, see Brown fig. 5 and paragraph [0352]), 
an inlet conduit extending from the hand vacuum cleaner dirty air inlet to to a downstream end of the inlet conduit which is positioned at an air inlet of the air treatment member (inlet conduit 146 extends from dirty air inlet 114 to cyclone air inlet 178, see Brown fig. 5 and paragraphs [0356] and [0366]) and 
a downstream portion extending from the air treatment member to the hand vacuum cleaner air outlet (portion of flow path shown in Brown fig. 5 between cyclone air outlet 180 and clean air outlet 116), 
wherein the inlet conduit has an inlet conduit axis that is generally parallel to the central axis and is transversely spaced from the central axis in a plane that is transverse to the central axis (inlet conduit axis 148 is parallel to, but spaced apart from, cyclone axis 132, see Brown fig. 5 and paragraph [0370]), 
wherein the air inlet of the air treatment member directs the air in a direction generally transverse to the inlet conduit axis into the air treatment member (cyclone air inlet 178 is orthogonal to both the cyclone and inlet conduit axes, see Brown fig. 5) and 
wherein the hand vacuum cleaner is removably mountable to the rigid wand (detachable using latch 170, see Brown paragraph [0362]), 
wherein the reconfigurable surface cleaning apparatus is operable in 
a floor cleaning mode in which the reconfigurable surface cleaning apparatus is operated using the energy storage member, and an above floor cleaning mode in which the hand vacuum cleaner is disconnected from air flow with the rigid wand and operated using the energy storage member (operable using battery power in both floor cleaning and above floor cleaning modes, see Brown paragraph [0571]). 
Brown does not teach that the rigid wand extends through the inlet conduit and abuts the downstream end of the inlet conduit in the floor cleaning mode, or that a velocity of air traveling through the rigid wand in the floor cleaning mode is greater than a velocity of air through the inlet conduit in the above floor cleaning mode when a first power level is provided to the suction motor in both the floor cleaning mode and in the above floor cleaning mode.
However, Tahara teaches a suction device with an axially offset air treatment member (see Tahara fig. 2) having a rigid wand (30, see Tahara fig. 5) that extends through an inlet conduit (44, see Tahara fig. 5) such that an outlet port of the rigid wand (34, see Tahara fig. 5) abuts the downstream end of the inlet conduit (end 34 is positioned at air inflow part 48, see Tahara fig. 5 and col. 4 lines 11-19), 
wherein a cross-sectional area of a flow area of the rigid wand in the plane transverse to the direction of airflow through the rigid wand is less than a cross-sectional area of a flow area of the inlet conduit in a plane transverse to a direction of air flow through the inlet conduit (wand 30 is narrower than inlet conduit 44 so it can fit inside, see Tahara fig. 5).
It is well understood in the suction cleaning arts that when all other parameters are held constant, reducing the cross-sectional area of a flow will lead to a corresponding increase in flow velocity. The wand of Tahara has a smaller cross-sectional area than the inlet that is inserted in, so for a constant power level, the smaller cross-sectional area of the flow area of the wand would result in a greater air velocity than that through the larger cross-sectional area of the nozzle. 
It would have been obvious to a person having ordinary skill in the art to combine the teachings of Tahara with the device of Brown, as doing so represents the simple substitution of one known method of connecting a rigid wand to a cyclonic air treatment member having a parallel but offset axis for another to obtain predictable results. 

Regarding claim 3, Brown in view of Tahara teaches the reconfigurable surface cleaning apparatus of claim 1 wherein the hand vacuum cleaner further comprises a handle (110, see Brown fig. 1) and, in the floor cleaning mode, the handle is drivingly connected to the surface cleaning head whereby the handle is useable to steer the surface cleaning head (see Brown paragraph [0357]).

Regarding claim 4, Brown in view of Tahara teaches the reconfigurable surface cleaning apparatus of claim 1 wherein the suction motor is capable of being operated at the same power level by the energy storage member in the floor cleaning mode and in the above floor cleaning mode (Brown teaches that it may include a manual power selection mechanism which would allow a user to choose a single power level for operation in both modes, see Brown paragraphs [0571]-[0572]).

Regarding claim 5, Brown in view of Tahara teaches the reconfigurable surface cleaning apparatus of claim 1 wherein the suction motor is operated at a first power level by the energy storage member in the floor cleaning mode and at a second, higher power level in the above floor cleaning mode (see Brown paragraph [0571]).	
	
Regarding claim 21, Brown in view of Tahara teaches the reconfigurable surface cleaning apparatus of claim 1 wherein the air treatment member comprises a cyclone and the air inlet of the air treatment member comprises a tangential air inlet of the cyclone (tangential air inlet 178 redirects air from inlet conduit 146 to cyclone chamber 128 and cyclone unit 126, see Brown paragraphs [03666]-[0368] and fig. 5).	
	
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Brown and Tahara as applied to claim 1 above, and further in view of Bruno et al. (US 6378166, "Bruno").
Regarding claim 6, Brown in view of Tahara teaches the reconfigurable surface cleaning apparatus of claim 1 but does not teach that the cross-sectional area of the inlet conduit is at least 25% greater than the cross-sectional area of the rigid wand. Tahara teaches that the cross-sectional area of the inlet conduit must be greater than the cross-sectional area of the rigid wand (to allow insertion, see Tahara fig. 5), but does not provide information about a preferred ratio of cross-sectional areas.
However, Bruno teaches the use of an inlet conduit with an area between 1.2 and 1.8 square inches and a downstream portion (such as a wand) with an area between 0.44 and 0.79 square inches. The ratio between these cross-sectional areas at the two locations is greater than 25% (ratio of 1.2 to .79 is greater than 25%, see Bruno col. 2 lines 55-63). 
It would have been obvious to a person having ordinary skill in the art to implement the teachings of Bruno in the device of Brown and Tahara, as doing so would result in an increased velocity and improved removal of certain forms of debris (see Bruno col. 1 lines 30-36).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Brown and Tahara as applied to claim 1 above, and further in view of Conrad (US PGPub 2016/0174785).
Regarding claim 7, Brown in view of Tahara teaches the reconfigurable surface cleaning apparatus of claim 1 but does not teach that the downstream portion has a cross sectional area in a plane transverse to a direction of flow through the downstream portion that is at least as large as the cross-sectional area of the inlet conduit.
However, Conrad teaches a surface cleaning apparatus wherein the downstream portion has a cross sectional area in a plane transverse to a direction of flow through the downstream portion that is at least as large as the cross sectional area of the inlet conduit (vortex finder 1136 is outlet of cleaning chamber 184 and has a cross sectional area approximately equal to, in a range including the possibility of being greater than, the inlet passage 412, see Conrad, paragraph [0338] and fig. 96). It would have been obvious to a person having ordinary skill in the art to implement the teachings of Conrad in the combination of Brown and Tahara, as doing so represents the combination of prior art elements according to known methods to yield predictable results.

Claims 8-10, 13, 22, 24, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Brown, Tahara, and Marsh et al. (US PGPub 2015/0297050, "Marsh").
Regarding claim 8, Brown teaches a reconfigurable surface cleaning apparatus (See Brown fig. 1) comprising: 
(a) a floor cleaning unit (base 102, see Brown fig. 1) comprising 
a surface cleaning head (154, see Brown fig. 1), 
an upper section (wand 150, see Brown fig. 1) and 
a floor cleaning unit air flow path extending from a surface cleaning head dirty air inlet (inlet 160) to a floor cleaning unit air outlet (upper end of wand 149, see Brown fig. 1 and paragraphs [0357]-[0358] and [0362]), 
the upper section being moveably mounted to the surface cleaning head between an upright storage position and an inclined floor cleaning position (wand 150 is movable, see Brown paragraph [0358]), 
the floor cleaning unit air flow path including an upflow conduit extending to the floor cleaning unit air outlet, the upflow conduit having an outlet port (wand 150 is part of air flow path and extends between floor cleaning unit air outlet and vacuum and necessarily has an outflow port, to allow air to flow into the vacuum, see Brown fig. 1 and paragraphs [0357]-[0358] and [0362]); and 
(b) a portable cleaning unit (100) removably mountable to the floor cleaning unit (detachable using latch 170, see Brown paragraph [0362]), the portable cleaning unit having a front end and a rear end see Brown paragraph [0033]), the portable cleaning unit comprising 
a portable cleaning unit air flow path extending from a portable cleaning unit dirty air inlet provided at the front end (146) to a portable cleaning unit air outlet (116) positioned rearward of the dirty air inlet (See Brown fig. 5), 
the portable cleaning unit air flow path including an air treatment member (112, see Brown fig. 5 and paragraph [0352]) having a central axis extending between a front end of the air treatment member and a rear end of the air treatment member (cyclone axis 132, see Brown fig. 5 and paragraph [0352]), 
a suction motor (124, see Brown fig. 5 and paragraph [0352]), 
an inlet conduit extending from the portable cleaning unit dirty air inlet to the air treatment member (inlet conduit 146 extends from dirty air inlet 114 to cyclone air inlet 178, see Brown fig. 5 and paragraphs [0356] and [0366]) and a downstream portion extending from the air treatment member to the portable cleaning unit air outlet (portion of flow path shown in Brown fig. 5 from cyclone air outlet 180 to clean air outlet 116), 
wherein the portable cleaning unit dirty air inlet has a downstream end and an inlet axis that is generally parallel to the central axis and is transversely spaced from the central axis in a plane that is transverse to the central axis (part of inlet conduit 146 that flares outward acts as a downstream end and inlet conduit axis 148 is parallel to, but spaced apart from, cyclone axis 132, see Brown fig. 5 and paragraph [0370]) 
wherein air enters the air treatment member through a sidewall of the air treatment member (cyclone air inlet 178 is positioned to the side of the cyclone, see Brown fig. 5 and paragraph [00371]), and 
wherein the reconfigurable surface cleaning apparatus is operable in a floor cleaning mode and an above floor cleaning mode in which the portable cleaning unit is disconnected from air flow with the floor cleaning unit (operable in both floor cleaning and above floor cleaning modes, see Brown paragraph [0571]).
Brown does not teach that in the floor cleaning mode, the upflow portion is inserted through the upstream portion of the portable cleaning unit air flow path or that the inlet conduit has a first engagement member, the upflow conduit has a second engagement member and the first and second engagement members are inter-engageable when the upflow conduit is inserted into the inlet conduit, and wherein the upflow conduit has a downstream portion that extends downstream of the second engagement member.
However, Tahara teaches a vacuum cleaner linkage involving an upflow portion (wand 30, see Tahara fig. 2 and fig. 5) and an upstream portion (inlet 44, see Tahara fig. 5) wherein the upflow portion is inserted through the upstream portion of the portable cleaning unit air flow path (wand end 34 is positioned at place where inlet 44 meets air inflow part 48, see Tahara fig. 5 and col. 4 lines 11-19).
Additionally, Marsh teaches a vacuum cleaner wherein the vacuum cleaner linkage between a wand and the hand-held portion wherein the end of the wand is inserted into the vacuum cleaner inlet and the inlet has a first engagement member (first connector 20, see Marsh paragraph [0030] and figs. 2-3), the upflow conduit has a second engagement member (second connector 22, see Marsh paragraph [0031] and figs. 4-5) and the first and second engagement members are inter-engageable when the upflow conduit is inserted into the inlet conduit, and wherein the upflow conduit has a downstream portion that extends downstream of the second engagement member (see Marsh fig. 5).
It would have been obvious to a person having ordinary skill in the art to combine the teachings of Tahara and Marsh with the device of Brown, as doing so represents the combination of known methods of connecting a rigid wand to a hand cleaner with a cyclonic air treatment member to obtain predictable results. 

Regarding claim 9, Brown in view of Tahara and Marsh teaches the reconfigurable surface cleaning apparatus of claim 8 wherein the suction motor is capable of being operated at the same power level in the floor cleaning mode and in the above floor cleaning mode (Brown teaches that it may include a manual power selection mechanism which would allow a user to choose a single power level for operation in both modes, see Brown paragraph [0572]).

Regarding claim 10, Brown in view of Tahara and Marsh teaches the reconfigurable surface cleaning apparatus of claim 8 wherein the suction motor is operated at a first power level in the floor cleaning mode and at a second, higher power level in the above floor cleaning mode (see Brown paragraph [0571]).

Regarding claim 13, Brown in view of Tahara and Marsh teaches the reconfigurable surface cleaning apparatus of claim 8 wherein the portable cleaning unit further comprises an energy storage member (battery packs 174, see Brown fig. 5 and paragraph [0503]) and the hand vacuum cleaner is operated using the energy storage member in the above floor cleaning mode (operable using battery power in both floor cleaning and above floor cleaning modes, see Brown paragraph [0571])

Regarding claim 22, Brown in view of Tahara and Marsh teaches the reconfigurable surface cleaning apparatus of claim 8 wherein the air treatment member comprises a cyclone and the air inlet of the air treatment member comprises a tangential air inlet of the cyclone (tangential air inlet 178 redirects air from inlet conduit 146 to cyclone chamber 128 and cyclone unit 126, see Brown paragraphs [03666] - [0368] and fig. 5).

Regarding claim 24, Brown in view of Tahara and Marsh teaches the reconfigurable surface cleaning apparatus of claim 8, but does not explicitly teach that when the upflow conduit is inserted into the inlet conduit, the outlet port of the upflow conduit is positioned rearward of the first engagement member.
However, it would have been obvious to a person having ordinary skill in the art to combine these in such a fashion, as the outlet port of the upflow conduit in Marsh is inserted most of the way through the first engagement member (see Marsh fig. 5) and Tahara teaches an upflow conduit extending into the upstream portion of the air flow path (see Tahara fig. 5). Combining the three references such that when the upflow conduit is inserted into the inlet conduit, the outlet port of the upflow conduit is positioned rearward of the first engagement member represents the combination of known methods of connecting a rigid wand to a hand cleaner with a cyclonic air treatment member to obtain predictable results.

Regarding claim 25, Brown in view of Tahara and Marsh teaches the reconfigurable surface cleaning apparatus of claim 8, but does not explicitly teach that in the floor cleaning mode, the upflow conduit abuts the downstream end of the inlet conduit. 
However, Tahara teaches a suction device with an axially offset air treatment member (see Tahara fig. 2) having a rigid wand (30, see Tahara fig. 5) that extends through an inlet conduit (44, see Tahara fig. 5) such that an outlet port of the rigid wand (34, see Tahara fig. 5) abuts the downstream end of the inlet conduit (end 34 is positioned at air inflow part 48, see Tahara fig. 5 and col. 4 lines 11-19)
It would have been obvious to a person having ordinary skill in the art to combine the additional teachings of Tahara with the device of Brown, Tahara, and Marsh, as doing so represents the combination of known prior art elements regarding the connection of a rigid wand to a hand cleaner with a cyclonic air treatment member according to known methods to obtain predictable results.

Claims 14-17, 20, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Brown, Tahara, and Bruno.
Regarding claim 14, Brown teaches a reconfigurable surface cleaning apparatus (see Brown fig. 1) comprising: 
a portable cleaning unit (100); and 
a floor cleaning unit (102) having a surface cleaning head (154, see Brown fig. 1); 
the reconfigurable surface cleaning apparatus being operable in a floor cleaning mode and an above floor cleaning mode (operable in floor cleaning and above floor cleaning modes, see Brown paragraph [0571]), wherein: 
(a) in the floor cleaning mode, the portable cleaning unit is in air flow communication with a dirty air inlet of the surface cleaning head via a first conduit (wand 150 connects to surface cleaning head 154 which has dirty air inlet 160, see Brown fig. 1 and paragraphs [0358] and [0362]), 
the first conduit having a downstream portion that has a first cross-sectional area in a plane transverse to the direction of air flow through the downstream portion; and (wand 150 has a cross-sectional area such that air can flow, see Brown paragraph [0360]), 
(b) in the above floor cleaning mode, the portable cleaning unit is in air flow communication with a second dirty air inlet (dirty air inlet 114, see Brown fig. 5), 
the second conduit having a second cross-sectional area in a plane transverse to the direction of air flow through the second conduit (conduit 146 has a cross-sectional area such that air can flow, see Brown paragraph [0356]), 
wherein, the air treatment member has a central axis extending between a front end of the air treatment member and a rear end of the air treatment member, the central axis is transversely spaced from a downstream portion axis of the downstream portion in a plane that is transverse to the central axis and is generally parallel to the downstream portion axis (when connected, wand is parallel to inlet conduit, see Brown fig. 1; inlet conduit axis 148 is parallel to, but spaced apart from, cyclone axis 132, see Brown fig. 5 and paragraph [0370]), and 
Brown does not teach that the second cross-sectional area is greater than the first cross-sectional area or that, when the reconfigurable surface cleaning apparatus is in the floor cleaning mode, the downstream portion having the first cross-sectional area abuts a stop member provided in the portable cleaning unit.
However, Tahara teaches the concepts of a reconfigurable floor cleaning apparatus comprising a first conduit having a downstream portion which has a first cross-sectional area (wand 30, see Tahara fig. 2), and a second conduit having a second cross sectional area (inlet conduit 44, See Tahara fig. 5), wherein the second cross-sectional area is greater than the first cross-sectional area (wand 30 fits inside inlet conduit 44, see Tahara fig. 5).
It would have been obvious to a person having ordinary skill in the art to combine the teachings of Tahara with the device of Brown, as doing so represents the simple substitution of one known method of connecting a rigid wand to a cyclonic air treatment member having a parallel but transversely spaced axis for another to obtain predictable results. 
Neither Brown nor Tahara teaches the presence of a stop member. However, Bruno teaches the use of stops positioned in a female connector to establish an end point for travel of the male connector (see Bruno col. 2 lines 16-32 and figs. 1 and 2). It would have been obvious to a person of ordinary skill in the art to combine the teachings of Bruno to provide a stop member in the portable cleaning unit, as doing so represents the combination of known prior art elements according to known methods to yield predictable results.

Regarding claim 15, Brown in view of Tahara and Bruno teaches the reconfigurable surface cleaning apparatus of claim 14 wherein the second conduit is a portable cleaning unit air inlet conduit (inlet conduit 146, see Brown fig. 5).

Regarding claim 16, Brown in view of Tahara and Bruno teaches the reconfigurable surface cleaning apparatus of claim 14 wherein the downstream portion comprises an up-flow duct (wand 150, see Brown fig. 1).

Regarding claim 17, Brown in view of Tahara and Bruno teaches the reconfigurable surface cleaning apparatus of claim 16 wherein the downstream portion extends to an outlet of an air flow path extending through the floor cleaning unit (wand 150 is part of air flow path including floor cleaning unit, see Brown fig. 1 and paragraphs [0357]-[0358] and [0362]).

Regarding claim 20, Brown in view of Tahara and Bruno teaches the reconfigurable surface cleaning apparatus of claim 16 but does not teach that the cross-sectional area of the second conduit is at least 25% greater than the cross-sectional area of the first conduit.
However, Bruno further teaches the use of an inlet conduit with an area between 1.2 and 1.8 square inches and a downstream portion (such as a wand) with an area between 0.44 and 0.79 square inches. The ratio between these cross-sectional areas at the two locations is greater than 25% (ratio of 1.2 to .79 is greater than 25%, see Bruno col. 2 lines 55-63). 
It would have been obvious to a person having ordinary skill in the art to implement the teachings of Bruno in the device of Brown and Tahara, as doing so would result in an increased velocity and improved removal of certain forms of debris (see Bruno col. 1 lines 30-36).

Regarding claim 23, Brown in view of Tahara and Bruno teaches the reconfigurable surface cleaning apparatus of claim 14 wherein the air treatment member comprises a cyclone having a tangential air inlet (tangential air inlet 178 redirects air from inlet conduit 146 to cyclone chamber 128 and cyclone unit 126, see Brown paragraphs [03666] - [0368] and fig. 5).

Response to Arguments
Applicant's arguments filed March 8th, 2022 have been fully considered but they are not persuasive. Applicant’s argument that Tahara does not teach a wand that “extends through the inlet conduit and abuts the downstream end of the inlet conduit” relies on an overly narrow interpretation of the term “abut”. Abut may be defined as “1: to border on: to touch along an edge; 2: to cause to touch or lean for support1”. The wand of Tahara does border on or touch the edge of the inlet. Consequently, Applicant’s argument that Tahara fails to teach that element is unpersuasive. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN R ZAWORSKI whose telephone number is (571)272-7804. The examiner can normally be reached Monday-Thursday and Alternate Fridays 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on (571) 272-4485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.R.Z./               Examiner, Art Unit 3723                                                                                                                                                                                         



/JOSEPH J HAIL/               Supervisory Patent Examiner, Art Unit 3723                                                                                                                                                                                         


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 “Abut.” Merriam-Webster.com Dictionary, Merriam-Webster, https://www.merriam-webster.com/dictionary/abut. Accessed 6 May. 2022.